DETAILED ACTION
The Examiner acknowledges the applicant's submission of the amendment dated 7/15/2021.  

STATEMENTS OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In independent claims 1, 10, and 17 the following features taken in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest prior art of record. 

Claim 1 (and similarly for claims 10 and 17),
"wherein the generating, the searching, and the prefetching are performed by a processor
comprising the cache, the cache prefetch indicator is derived by a compiler
responsive to cache prefetch policy information provided to the compiler, and the cache
prefetch policy information is associated with an extended data type. ";

	While extended data types are known in the art, associating an extended data type with cache prefetch policy information as required by the independent claims is not made obvious by the prior art of record when taken in combination with the other limitations of the claims.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-18 are considered patentably distinguishable over the prior art of record.        
      DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135